EXHIBIT V
From:                  Sabra Malika
To:                    Monty Montgomery; Winston Sheehan; Paul Carbo; frank.taylor@atchisonlaw.com; Amy Bennett; Teresa Mathews;
                       Andrea Connell; Becky Andrews
Cc:                    Charles; A. Cabral Bonner; Jeffrey Mendelman; Jesse Ryder; CALVIN BONNER; Matt; Sandra Beltran; Becca Johnson
Subject:               Re: Re -AMENDED SUPPLEMENTAL RESPONSES TO DEFENDANTS 1st SET RPD (Monty)
Date:                  Wednesday,
                           da       January 27, 2021 1:31:56 AM
Attachments:           Re FAMILY FINAL SUPP RPD AMENDED RESPONSES TO MONTY 1-26-21.pdf
                       da

Please delete the Responses pdf in prior email.

Please see attached corrected version of the Responses-

Sabra Malika
Legal Assistant
Law Offices of Bonner & Bonner
475 Gate Five Road, Suite 211
Sausalito, CA 94965
(916) 670-9007 Cell
(415) 331-3070 Ofc
sabra.bonnerlaw@gmail.com
This message is a PRIVATE communication.
This message and all attachments are a private
communication and may be confidential or protected by privilege.
If you are not the intended recipient, please note that any disclosure,
copying, distribution or use of the information contained in or attached
to this message is strictly prohibited. Please notify the sender of the delivery
error by replying to this message, and then delete it from your system.
Thank you.




On Tue, Jan 26, 2021 at 11:15 PM Sabra Malika <sabra.bonnerlaw@gmail.com> wrote:
 Counsel,

  Please find Reda
              cted
                   Family Amended Supplemental Responses to Defendnats'
  First Set of Requests for Document Production attached.

  The accompanying documents are too large to attach and have been
  converted into a google drive share link.

  https://drive.google.com/file/d/1YTrjyhGzSPA4rRopg2YpWl_4vRdxYlxM/view?
  usp=sharing

  Please advise our office if anyone is unable to open it.
  We can overnight a flash drive upon request.

  Thank you!

  Sabra Malika
  Legal Assistant
  Law Offices of Bonner & Bonner
  475 Gate Five Road, Suite 211
  Sausalito, CA 94965
  (916) 670-9007 Cell
  (415) 331-3070 Ofc
sabra.bonnerlaw@gmail.com
This message is a PRIVATE communication.
This message and all attachments are a private
communication and may be confidential or protected by privilege.
If you are not the intended recipient, please note that any disclosure,
copying, distribution or use of the information contained in or attached
to this message is strictly prohibited. Please notify the sender of the delivery
error by replying to this message, and then delete it from your system.
Thank you.
